Citation Nr: 0510850	
Decision Date: 04/15/05    Archive Date: 04/27/05

DOCKET NO.  98-08 458A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel

INTRODUCTION

The veteran had active service from February 1971 to February 
1973.  He died on July [redacted], 1997.  The appellant filed this 
claim as the custodian of the veteran's then-minor children.

This appeal arises from a September 1997 rating decision by 
the San Juan, the Commonwealth of Puerto Rico Regional Office 
(RO) of the Department of Veterans' Affairs which denied 
entitlement to dependency and indemnity benefits (DIC) based 
on service connection for the cause of the veteran's death.  
In July 2001, the Board remanded the claim for further 
development.  In addition, the remand noted that the 
appellant's representative had raised a claim for enhanced 
DIC benefits under certain circumstances for a surviving 
spouse of a veteran.  See 38 U.S.C.A. § 1311 (2002.)  This 
issue was referred back to the RO for appropriate action, 
including a determination of the appellant's relationship 
with the veteran under VA law and regulations.  However, the 
RO has not addressed this issue or made such a determination.  
Therefore, the Board refers this issue to the RO once again 
for appropriate action.


FINDINGS OF FACT

1.	The veteran died on July [redacted], 1997, at the age of 48.  
The death certificate listed the immediate cause of death as 
multiple gunshot wounds.  No contributory causes of death 
were listed.  

2.  At the time of his death, the veteran was service 
connected for schizophrenia, rated as 100 percent disabling 
from January 7, 1989; and right ear hearing loss, rated as 10 
percent disabling.   

3.  There is no competent evidence of record indicating that 
the veteran's service-connected mental illness caused or 
contributed to his death.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause the 
veteran's death.  38 U.S.C.A. §§ 1310 (West 2002); 38 C.F.R. 
§§ 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant argues that the veteran developed conditions 
that contributed to his death as a result of his service.  
The veteran was killed during a homicide in a tavern.  
According to the police report, the murderers entered the 
tavern in search of a man unrelated to the veteran.  They 
shot at the veteran and the other man.  The police report 
does not explain why the veteran was shot, but a witness to 
the murder stated that the veteran was not involved with 
either the perpetrators or the target of their assault.   The 
appellant was also questioned at the time of the homicide.  
She reported that the veteran was a "quite person" who 
"did not have any problems with anybody."  

In a July 1997 application for DIC benefits, the appellant 
suggested that the veteran's service-connected hearing loss 
might have contributed to his death, causing him to turn in 
the wrong direction during the shooting.  However, in her 
February 1998 notice of disagreement, the appellant argued 
that the cause of the veteran's death was his service-
connected mental condition.  In a December 2002 hearing 
before a Decision Review Officer, the appellant and her 
children testified that the veteran's schizophrenia caused 
him to confront dangerous situations.  The appellant and her 
children believed that when the gunmen entered the bar in 
search of their intended target, the veteran must have 
confronted them rather than hide as a "normal" person would 
have done. 

When any veteran dies from a service-connected or compensable 
disability, the Secretary shall pay dependency and indemnity 
compensation to such veteran's surviving spouse, children, 
and parents.  38 U.S.C.A. § 1310(a) (West 2002).  In order to 
establish service connection for cause of death, the evidence 
of record must show that a disability incurred in or 
aggravated by active service either caused or contributed 
substantially or materially to cause death. 38 U.S.C.A. § 
1310 (West 2002).  The VA regulation implementing the cause 
of death statute, 38 C.F.R. § 3.312, reads as follows:

(a) General.  The death of a veteran will 
be considered as having been due to a 
service- connected disability when the 
evidence establishes that such disability 
was either the principal or a 
contributory cause of death.  The issue 
involved will be determined by exercise 
of sound judgment, without recourse to 
speculation, after a careful analysis has 
been made of all the facts and 
circumstances surrounding the death of 
the veteran, including, particularly, 
autopsy reports.
(b) Principal cause of death.  The 
service- connected disability will be 
considered as the principal (primary) 
cause of death when such disability, 
singly or jointly with some other 
condition, was the immediate or 
underlying cause of death or was 
etiologically related thereto.
(c) Contributory cause of death. (1) 
Contributory cause of death is inherently 
one not related to the principal cause.  
In determining whether the service-
connected disability contributed to 
death, it must be shown that it 
contributed substantially or materially; 
that it combined to cause death; that it 
aided or lent assistance to the 
production of death.  It is not 
sufficient to show that it casually 
shared in producing death, but rather it 
must be shown that there was a causal 
connection.

(2) Generally, minor service-connected 
disabilities, particularly those of a 
static nature or not materially affecting 
a vital organ, would not be held to have 
contributed to death primarily due to 
unrelated disability.  In the same 
category there would be included service-
connected disease or injuries of any 
evaluation (even though 100 percent 
disabling) but of a quiescent or static 
nature involving muscular or skeletal 
functions and not materially affecting 
other vital body functions.

(3) Service-connected diseases or 
injuries involving active processes 
affecting vital organs should receive 
careful consideration as a contributory 
cause of death, the primary cause being 
unrelated, from the viewpoint of whether 
there were debilitating effects and 
general impairment of health to an extent 
that would render the person materially 
less capable of resisting the effects of 
other disease or injury primarily causing 
death.  Where the service-connected 
condition affects vital organs as 
distinguished from muscular or skeletal 
functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.

(4) There are primary causes of death 
which by their very nature are so 
overwhelming that eventual death can be 
anticipated irrespective of coexisting 
conditions, but, even in such cases, 
there is for consideration whether there 
may be a reasonable basis for holding 
that a service-connected condition was of 
such severity as to have a material 
influence in accelerating death.  In this 
situation, however, it would not be 
reasonable to hold that a service-
connected condition accelerated death 
unless such condition affected a vital 
organ and was of itself a progressive or 
debilitating nature.

There is no competent evidence indicating that the veteran 
service-connected schizophrenia contributed to his death.  
The Board concedes that the veteran's medical records 
reflect a history of aggression and poor impulse control.  
This was evidenced by a VA outpatient treatment report dated 
February 1977 and a March 1979 VA examination report 
indicating that the veteran had poor impulse control at home 
and in his neighborhood.  The veteran's most recent VA 
examination report indicated that he had been hospitalized 
six times for his psychological condition.  The examiner 
reported good impulse control and fair insight and judgment.  
However, the history evidenced by the veteran's records do 
not establish a nexus between the veteran's service-
connected disability and his death.

The only evidence that the veteran's death was caused by his 
schizophrenia is the testimony of the appellant and the 
veteran's children.  The appellant and her children all 
testified that the veteran was quick to confront noises.  
However, neither the appellant nor her children were present 
when the veteran was killed.  Therefore, the testimony as to 
what they imagined happened to cause the veteran's death is 
neither competent nor probative - it is mere speculation.  
The police report, the only competent record of the events 
surrounding the veteran's death, simply does not indicate 
that the veteran interfered or confronted the gunmen in any 
way.  

As such, the Board finds that the preponderance of the 
evidence weighs against the appellant's claim for service 
connection for the cause of the veteran's death.  In light of 
the lack of competent evidence establishing a link between 
the veteran's death and service, the Board finds that service 
connection for the cause of the veteran's death is not 
warranted. 38 U.S.C.A. § 1110, 1310 (West 2002); 38 C.F.R. § 
3.312 (2004).  

II. VCAA

With the enactment of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-4 75, 114 Stat. 2096 (2000), 
there was a change in the law applicable to veterans' claims 
for benefits.  This law eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and superseded the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The law 
also included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA was implemented with the adoption 
of new regulations.  See 38 C.F.R. §§ 3.102, 3.159, and 
3.326(a) (2004).  The VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).
  
VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002).  The appellant was 
notified in the RO's September 1997 decision that the 
criteria to establish a claim for service connection for the 
cause of the veteran's death had not been met.  This notice 
also informed the appellant of the reasons and bases for the 
RO's decision.  In August 2001, the appellant received notice 
of VA's duty to assist her with her claim as well as a 
description of what the evidence must show to establish 
entitlement to service connection for the cause of the 
veteran's death.  In addition, the letter informed the 
appellant of VA's duty to assist her by obtaining "medical 
records, employment records, or records from other federal 
agencies" and that VA would make reasonable efforts to help 
her get other evidence necessary to support her claim, but 
that she was responsible for providing sufficient information 
to VA to identify the custodian of any records.  Finally, the 
appellant received statements of the case which further 
described the standard for adjudicating her claim.  VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  The Board concludes that 
the discussions in the RO decision, the VCAA letters, and 
SOCs sent to the appellant notified her of the information 
and evidence needed to substantiate the claim and complied 
with VA's notification requirements.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

In addition, the Court's decision in Pelegrini v. Principi, 
18 Vet. App. 112 (2004) held, in part, that the implementing 
regulation for VA's section 5103 notice requires language to 
the effect of "give us everything you've got pertaining to 
your claim(s)."  See 38 C.F.R. § 3.159(b)(1) (2004).  The 
Pelegrini Court also held that a section 5103 notice must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  

In this case, the initial AOJ adverse decision in the claim 
for service-connection for the cause of the veteran's death 
was made in September 1997.  Technically, the Board concedes 
that the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication.  However, VA 
subsequently took a reasonable approach of providing a 
section 5103 notice in a commonsense manner consistent with 
the procedural posture of the case; a rule of construction 
adopted by the United States Supreme Court in similar cases 
where procedural rules are applied retroactively.  See 
Landgraf v. USI Film Products, 511 U.S. 244, 280 (1994); 
Lindh v. Murphy, 512 U.S. 320, 328-29 (1997).  The majority 
in the Pelegrini decision intimated that failure to provide 
the notice until after a claimant has already received an 
initial unfavorable AOJ determination, i.e., a denial of the 
claim, would, per se, constitute harmful error by nullifying 
the purpose of the notice in forcing a claimant to overcome 
an adverse decision and by substantially impairing the 
orderly sequence of claims development and adjudication.  
However, the Court recognized that, in situations such as 
this case there was no specific requirement that the case be 
returned to the AOJ as though the original decision was 
nullified.  The Board finds that any defect with respect to 
the VCAA notice requirement in this case was harmless error 
for the reasons specified below.  
In reviewing this claim on appeal, the Board is required to 
review the evidence of record on a de novo basis and without 
providing any deference to the AOJ's determinations of fact.  
The benefit of the doubt rule applies to all questions of 
material fact.  38 U.S.C.A. § 5107(b) (West 2002).  There is 
no evidence of record not previously reviewed by the RO, see 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003), and the Board proceeds in 
this case without regard to the RO's jurisdictional findings.  
Jackson v. Principi, 265 F. 3d. 1366, 1370 (Fed. Cir. 2001).  
There is also no question the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of her claim, and to respond to VA's notices.

There is no basis for concluding that harmful error has 
occurred to this appellant because she received her VCAA 
notice after an initial AOJ adjudication.  All the VCAA 
requires is that the duty to notify is satisfied, and that 
claimants be given the opportunity to submit information and 
evidence to support their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996).  On the facts of this case, 
the Board finds that no prejudicial error results in the 
appellant's receipt of her section 5103 notice following the 
RO's initial determination in this case, particularly when 
considering the procedural posture of the case.  
VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West 2002).  The RO has requested and obtained 
service medical records from the National Personnel Records 
Center (NPRC.)  The appellant was also asked to identify 
private treatment records.  Furthermore, a remand for a VA 
medical opinion is not necessary to decide the claim as a 
medical expert could not provide an opinion as to the events 
causing the veteran's death.  See 38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159 (c)(4) (2004); Wells v. Principi, 326 F.3d 
1381, 1384 (Fed.Cir. 2003).  The Board finds that there is no 
reasonable possibility that any further assistance would aid 
the appellant in substantiating her claim for service 
connection for the cause of the veteran's death.  

In the circumstances of this case, further development would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.


ORDER

Service connection for the cause of the veteran's death is 
denied.



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


